ORDER

PER CURIAM.
Petitioner, Thomas Moran, appeals from a judgment of the circuit court affirming a decision of the Board of Police Commissioners.
The decision of the Board of Police Commissioners is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the decision of the Board of Police Commissioners pursuant to Rule 84.16(b).